UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No. )* AMREP CORPORATION (Name of Issuer) Common Stock, $.10 par value (Title of Class of Securities) (CUSIP Number) October 7, 2011 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨Rule 13d-1(b) xRule 13d-1(c) ¨Rule 13d-1(d) (Page 1 of 6 Pages) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.032159105 13G Page 2of6 Pages 1 NAME OF REPORTING PERSONS The Franklin Institute 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION PA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES¨ (see instructions) 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.1% (based on 5,996,212 shares outstanding as of August 31, 2011, as reported in the issuer’s Quarterly Report on Form 10-Q for the quarterly period ending July 31, 2011) 12 TYPE OF REPORTING PERSON (see instructions) CO CUSIP No.032159105 13G Page 3of6 Pages Item 1(a).Name of Issuer: AMREP Corporation Item 1(b).Address of Issuer’s Principal Executive Offices: 300 Alexander Park, Suite 204 Princeton, New Jersey 08540 Item 2(a).Name of Person Filing: The Franklin Institute Item 2(b).Address of Principal Business Office or, if none, Residence: 222 North 20th Street Philadelphia, PA 19103 Item 2(c).Citizenship: PA Item 2(d).Title of Class of Securities: Common Stock, $.10 par value Item 2(e).CUSIP Number: CUSIP No.032159105 13G Page 4of6 Pages Item 3.If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2 (b) or (c), Check Whether the Person Filing is a: (a)
